1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOEY ALVAREZ,                                   )   Case No.: 1:19-cv-00003-DAD-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   SECOND ORDER DIRECTING SERVICE ON
13          v.                                           DEFENDANT OFFICER RODRIGUEZ BY THE
                                                     )   UNITED STATES MARSHAL
14                                                   )
     SILVA, et.al.,
                                                     )   [ECF No. 34]
15                    Defendants.                    )
                                                     )
16                                                   )

17          Plaintiff Joey Alvarez is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           On July 10, 2019, the Court found that service of Plaintiff’s second amended complaint was

20   appropriate as to Defendants Silva and Rodriguez for excessive force in violation of the Eighth

21   amendment. (ECF No. 21.)

22          On July 31, 2019, pursuant to the E-Service pilot program for civil rights cases in the Eastern

23   District of California, the California Department of Corrections and Rehabilitation returned a notice of

24   intent to not waive personal service on Defendant Angelina because there was no such employee with

25   this name in the mailroom. Therefore, service was forwarded to the United States Marshals Service.

26   ///
27   ///

28   ///

                                                         1
1           On November 1, 2019, the United States Marshal returned the USM-285 form as unexecuted

2    with a notation that California State Prison, Corcoran cannot accept service because “per the

3    assignment office, at CSP-Corcoran, there was no staff by the name of Rodriguez on the transport on

4    the date provided.” (ECF No. 32.)

5           On November 7, 2019, the Court directed Plaintiff to provide further information regarding

6    Defendant Rodriguez in order to effectuate service of the summons and complaint. (ECF No. 33.)

7           On November 18, 2019, Plaintiff filed a response. (ECF No. 34.) Plaintiff submits that

8    identity of officer Rodriguez may be obtained by contacting the Kings County Sheriff’s Department

9    and reviewing the log books. The Court will forward this information to the United States Marshal

10   who shall contact the Litigation Coordinator at the Kings County Jail to attempt to ascertain the

11   identity of officer Rodriguez who transported Plaintiff on October 27, 2018, at approximately 1200

12   hours to the Kings County Jail.

13          Accordingly, pursuant to Federal Rule of Civil Procedure 4(c), it is HEREBY ORDERED that:

14          1.      The Clerk of Court shall forward a copy of Plaintiff’s response filed on November 18,

15                  2019 (ECF No. 34) to the United States Marshal.

16          2.      Within ten days from the date of this order, the Marshals Service is directed to notify

17                  the following Defendant of the commencement of this action and to request a waiver of

18                  service in accordance with the provisions of Fed. R. Civ. P. 4(d) and 28 U.S.C. §

19                  566(c):

20                            Officer Rodriguez who transported Plaintiff on October 27, 2018, at

21                            approximately 1200 hours to the Kings County Jail.

22          3.      The Marshal Service shall file the returned waivers of service, or the requests for

23                  waiver of service if returned as undelivered, once received.

24          4.      The Marshals Service shall command all necessary assistance from the Kings County

25                  Jail to identify and locate the above Defendant for service.

26          5.      If a waiver of service is not returned by a Defendant within sixty days of the date of

27                  mailing the request for waiver, the Marshals Service shall:

28   ///

                                                        2
1                     a.     Personally serve process and a copy of this order upon the Defendant pursuant

2    to Rule 4 of the Federal Rules of Civil Procedure and 28 U.S.C. § 566(c), and shall command all

3    necessary assistance from the King County Jail to execute this order.

4                     b.     Within ten days after personal service is effected, the Marshals Service shall file

5    the return of service, along with evidence of any attempts to secure a waiver of service of process and

6    of the costs subsequently incurred in effecting service. These costs shall be enumerated on the USM-

7    285 form and shall include the costs incurred by the Marshals Service for photocopying additional

8    copies of the summons and complaint and for preparing new USM-285 forms, if required. Costs of

9    service will be taxed against each personally served Defendant in accordance with the provisions of

10   Fed. R. Civ. P. 4(d)(2).

11            6.      In the event that a Defendant either waives service or is personally served, the

12   Defendant is required to reply to the complaint. 42 U.S.C. § 1997e(g)(2).

13
14   IT IS SO ORDERED.

15   Dated:        November 20, 2019
16                                                       UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
